       Case 2:20-cv-03178-JTM-JVM Document 20 Filed 03/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

LAURIE M. PENNISON                                   CIVIL ACTION NO. 2:20-CV-03178

VERSUS                                               JUDGE JANE TRICHE MILAZZO

THE FRESH MARKET, INC.                               MAGISTRATE JUDGE JANIS
AND                                                  VAN MEERVELD
EREP NORTHLAKE 1, LLC
A/K/A EPIC REAL ESTATE PARTNERS


    SECOND SUPPLEMENTAL AND AMENDING PETITION (COMPLAINT) FOR
                            DAMAGES

       Plaintiff, Laurie Pennison amends and supplements her original and first supplemental and

amending Petition (Complaint) as follows:

                                                1.

       By amending the named defendants to include:

       THE PHOENIX INSURANCE COMPANY,(PHOENIX) a foreign insurance company

authorized to do and doing business in the Eastern District of the State of Louisiana.



                                                2.

       By adding paragraph 8(a) to read as follows:
          Case 2:20-cv-03178-JTM-JVM Document 20 Filed 03/26/21 Page 2 of 3




          At all material times hereto PHOENIX had in full force and effect a policy of insurance

providing coverage to THE FRESH MARKET, INC. and EREP NORTHLAKE I, LLC which enures

to the benefit of petitioner for the claims made herein and as such PHOENIX is made a direct

defendant pursuant to the Louisiana Direct Action Statute and as set forth herein liable with the other

defendants jointly, serverally and in solido.



                                                   3.

          Plaintiff reasserts and reavers all prior claims, causes of action, demands and prayers for

relief.

          WHEREFORE plaintiff prays that THE PHOENIX INSURANCE COMPANY be duly cited

and served with this and all prior petitions and that after due delays had there be judgment herein in

favor of plaintiff and against all defendants, jointly, severally and in solido for all damages necessary

and appropriate, for all costs, judicial interest and for all general and equitable relief.


                                                        Respectfully submitted

                                                        S/Timothy Richardson
                                                        Timothy Richardson (27625)
                                                        PO Box 310
                                                        Madisonville, La 70447
                                                        tim@rlgroup-law.com
                                                        985 302 3022
                                                        Fax: 504 335 2275

                                                        Physical
                                                        422 East Lockwood Street 2nd Floor
                                                        Covington, La 70433
      Case 2:20-cv-03178-JTM-JVM Document 20 Filed 03/26/21 Page 3 of 3




                                                     And

                                                     M Randall Brown (24325)
                                                     4021 Desoto Street
                                                     Mandeville, La 70471
                                                     mrb@brownmary.com
                                                     985 626 9990
                                                     Fax: 985 626 9858


                                      Certificate of Service

I hereby certify that a copy of the above and foregoing has been served on all counsel of record
this 25th day of March 2021 via electronic filing.

                                     S/ Timothy Richardson
